Citation Nr: 1642222	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  12-24 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left upper extremity peripheral neuropathy.

2.  Entitlement to service connection for right upper extremity peripheral neuropathy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from December 1962 to December 1965, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran does not have left upper extremity peripheral neuropathy.

2.  The Veteran does not have right upper extremity peripheral neuropathy.



CONCLUSIONS OF LAW

1.  The criteria for service connection for left upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for right upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In this case, required notice was met via a March 2012 correspondence, prior to the adverse action from which this appeal originates.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  In this regard the Board notes that the Veteran's representative asserted in a September 2016 brief that the Veteran continued to receive treatment for his diabetes mellitus, and that, consequently, there were outstanding VA medical records.  Notably, however, the representative did not suggest that any outstanding VA records document the presence of upper extremity peripheral neuropathy, which is the particular claimed disorder currently before the Board.  As discussed below, the Veteran's medical records do not show a diagnosis of bilateral upper extremity peripheral neuropathy.  As such, a remand to obtain additional medical records is not warranted.  The Board notes in passing that the representative's understanding to the contrary notwithstanding, records from the Pittsburgh VA medical facility are in fact on file.
 
The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran's representative, in September 2016, requested that after outstanding medical records are obtained, another VA examination is needed to confirm the diagnosis and etiology of the "claimed" bilateral upper extremity peripheral neuropathy.  As already discussed, there is no indication that the referenced records would be relevant.  Moreover, treatment records through December 2015 show no diagnosis of bilateral upper extremity peripheral neuropathy.  As such, a new VA examination is not necessary to adjudicate the Veteran's claims.
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

In October 2011, the Veteran filed his claim seeking service connection for bilateral upper extremity peripheral neuropathy.  Specifically, he reported that he had pain and numbness in both of his hands and that his grip strength had decreased.  His wife reported that he had pain in his hands.

The Veteran's STRs do not show any complaints, symptoms, treatment, or diagnosis for bilateral upper extremity peripheral neuropathy.

In October 2011, the Veteran was afforded a VA examination.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner concluded that the Veteran did not have bilateral upper extremity peripheral neuropathy.

The Veteran's treatment records show that in December 2011, he denied having any musculoskeletal or neurological symptoms such as difficulty in coordination or weakness.  On examination, he retained normal 5/5 strength with no muscle atrophy, normal sensation, normal reflexes, and normal motor skills.  While neuropathy was noted in his feet, which is already service connected, his physician did not note any neuropathy in his bilateral upper extremities.  A November 2012 electromyography (EMG) showed evidence of very mild left carpal tunnel syndrome while the right upper extremity was normal.  His physician noted that there were no symptoms related to diabetes.  He had stable physical examinations of his bilateral upper extremities in December 2012, June 2013, and December 2013.

In December 2013, the Veteran was afforded a VA examination.  The Veteran reported intermittent numbness and tingling of his left hand but not his right.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner reported that the Veteran did not have symptoms consistent with peripheral neuropathy.

The Veteran continued to have stable physical examinations of his bilateral upper extremities in June 2014, December 2014, June 2015, and December 2015.  While his physician continued to note neuropathy in his feet, there were no notations regarding any neuropathy in his bilateral upper extremities.

After reviewing the evidence on file, the Board finds that service connection is not warranted for peripheral neuropathy of the left or right upper extremity.  The Veteran has undergone more than one VA examination, at which time the examiners reviewed his complaints but found, after examination, that the Veteran did not have peripheral neuropathy affecting the upper extremities.  The Veteran's treatment records likewise do not show bilateral upper extremity peripheral neuropathy.  

The Board has considered the statements of the Veteran and his wife concerning the left and right upper extremity symptoms.  The Board finds that the diagnosis of peripheral neuropathy is not within the province of the layperson to offer an opinion, as there are clearly multiple causes for symptoms such as numbness, and as peripheral neuropathy typically is confirmed through diagnostic testing.  In any event, even assuming they are competent to offer a diagnosis, the probative value of that diagnosis is outweighed by the opinions of the VA examiners, who clearly do have more education, training and experience in diagnosing disorders than the Veteran and his wife.

As such, the competent evidence of record does not show evidence of bilateral upper extremity peripheral neuropathy; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Accordingly, the claim of entitlement to service connection for bilateral upper extremity peripheral neuropathy is denied.






	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for left upper extremity peripheral neuropathy is denied.

Service connection for right upper extremity peripheral neuropathy is denied.


____________________________________________
Thomas O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


